09-5348-cr
United States v. Blow

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                             AMENDED SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure
32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with
this court, a party must cite either the Federal Appendix or an electronic database (with the
notation “summary order”). A party citing a summary order must serve a copy of it on any party
not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 22nd day of February, two thousand eleven.

PRESENT:

          JOSÉ A. CABRANES,
          REENA RAGGI,
                       Circuit Judges,
          RICHARD K. EATON,
                       Judge.*


- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,

                               Appellee,

          v.                                                                               No. 09-5348-cr

MICHAEL A. BLOW,

                               Defendant-Appellant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



         The Honorable Richard K. Eaton, of the United States Court of International Trade, sitting
          *

by designation.

                                                               1
FOR DEFENDANT-APPELLANT:                               MICHAEL L. DESAUTELS, Federal Public
                                                       Defender, Office of the Federal Public
                                                       Defender, District of Vermont, Burlington,
                                                       VT.

FOR APPELLEE:                                          WILLIAM B. DARROW, Assistant United States
                                                       Attorney (Tristram J. Coffin, United States
                                                       Attorney, and Gregory L. Waples, Assistant
                                                       United States Attorney, on the brief), Office of
                                                       the United States Attorney for the District of
                                                       Vermont, Burlington, VT.


        Appeal from a judgment of the United States District Court for the District of Vermont
(William K. Sessions III, Chief Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

         Defendant-Appellant Michael A. Blow (“defendant” or “Blow”) appeals from a judgment of
the District Court convicting him, pursuant to his guilty plea, of conspiring to distribute five grams
or more of cocaine base, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(B). Blow was sentenced
principally to imprisonment for 130 months. On appeal, Blow claims that his sentence was
procedurally and substantively unreasonable because (a) the District Court allegedly did not consider
his age in determining the appropriate sentence and (b) the 130-month sentence was allegedly
greater than necessary to serve the purposes of sentencing under 18 U.S.C. § 3553(a) given the
amount of time served by defendant for prior convictions, his age, and the disparity between crack
and powder cocaine sentences under the U.S. Sentencing Guidelines.

         We review all sentences using a “deferential abuse-of-discretion standard.” United States v.
Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (in banc) (internal quotation marks omitted). Our review
has “two components: procedural review and substantive review.” Id. We “first ensure that the
district court committed no significant procedural error, such as failing to calculate (or improperly
calculating) the Guidelines range, treating the Guidelines as mandatory, failing to consider the
§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to adequately
explain the chosen sentence—including an explanation for any deviation from the Guidelines
range.” Gall v. United States, 552 U.S. 38, 51 (2007). We then review the substantive reasonableness
of the sentence and reverse only when the Court’s sentence “cannot be located within the range of
permissible decisions.” United States v. Cavera, 550 F.3d at 189 (internal quotation marks omitted).


                                               2
       After careful consideration of the record, the District Court reduced the applicable
sentencing range from 188-235 months to 130-162 months, imposing the lowest possible Guidelines
sentence at 130 months. We conclude that the District Court’s sentencing was procedurally sound,
and that the sentence imposed, although higher than what defendant would have liked, was not
substantively unreasonable.
                                         CONCLUSION
       We have considered all of defendant’s claims on appeal and have found them to be without
merit. Accordingly, the judgment of the District Court is AFFIRMED.


                                    FOR THE COURT,
                                    Catherine O’Hagan Wolfe, Clerk of Court




                                            3